                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    MATTHEW D. PERKINS,                                   Civil Action No. 18-12414 (JMV)

                 Plaintiff,

         v.                                                            OPINION

    BERGEN COUNTY JAIL, et al.,

                 Defendants.


VAZQUEZ, District Judge:

        Currently before the Court is the complaint (ECF No. 1) of Plaintiff Matthew D. Perkins. 1

Because Plaintiff has previously been granted in forma pauperis status in this matter, this Court is

required to screen his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to the statute,

this Court must dismiss Plaintiff’s claims if they are frivolous, malicious, fail to state a claim for

relief, or seek damages from a defendant who is immune. For the reasons set forth below, this

Court will dismiss Plaintiff’s complaint without prejudice.

I. BACKGROUND

        Plaintiff alleges that due to some unknown issue, the Bergen County Jail forced Plaintiff

and thirty other inmates to spend a portion of a single day – April 12th, 2018, from 9:00 a.m. to

11:05 p.m. – in the jail’s gym. (ECF No. 1 at 3). According to Plaintiff, this occurred while the

external temperature was approximately “50 degrees.” (Id.). Plaintiff further alleges that he was

provided with “no blankets, coats, [and] no toilet paper,” and was forced to use a dirty, soiled toilet




1
  On October 12, 2018, this Court administratively terminated this matter as Plaintiff failed to
update the Court as to his proper address. (ECF No. 5). As Plaintiff has now updated the Court
as to his address, (see ECF No. 7), this Court shall order that this matter be re-opened so that
Plaintiff’s complaint may be screened.
during this time. Plaintiff states that the gym’s roof “would drop” dust upon his food, which he

was also forced to eat in the gym, and that this dust may have contained “dirt and mold.” (Id.).

There were also apparently paint fumes present in the gym. (Id.). It is not clear whether the

painting of other sections of the jail was responsible for Plaintiff’s temporary placement in the

gym. Plaintiff contends that this one day spent in the gym left him feeling sick and caused him

lasting back and hip pain. (Id.). Plaintiff apparently told a Jane Doe staff member of this pain, but

was told he’d have to wait and see what happens before receiving treatment. (Id. at 4).

II. DISCUSSION

A. Legal Standard

       Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), or seeks

damages from a state employee, see 28 U.S.C. § 1915A. The PLRA directs district courts to sua

sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. This action

is subject to sua sponte screening for dismissal under 28 U.S.C. § 1915(e)(2)(B) because Plaintiff

has been granted in forma pauperis status.

         According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim 2, the complaint must allege “sufficient


2
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

                                                  2
factual matter” to show that the claim is facially plausible. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d

Cir. 2014) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally

construed, “pro se litigants still must allege sufficient facts in their complaints to support a claim.”

Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis

added).

B. Analysis

          Plaintiff seeks to bring a claims against the Bergen County Jail and several employees of

the jail based on alleged violations of his constitutional rights, which are raised pursuant to 42

U.S.C. § 1983. “To establish a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a

violation of a right protected by the Constitution or laws of the United States that was committed

by a person acting under the color of state law.” Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000);

see also Woodyard v. Cnty. of Essex, 514 F. App’x 177, 180 (3d Cir. 2013) (section 1983 provides

“private citizens with a means to redress violations of federal law committed by state [actors]”).

“The first step in evaluating a section 1983 claim is to ‘identify the exact contours of the underlying

right said to have been violated’ and to determine ‘whether the plaintiff has alleged a deprivation

of a constitutional right at all.’” Nicini, 212 F.3d at 806 (quoting County of Sacramento v. Lewis,

523 U.S. 833, 841 n. 5 (1998)). Here Plaintiff raises two claims – that the conditions of his




Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir.
2012) (discussing 42 U.S.C. § 1997e(c)(1)); Courteau v. United States, 287 F. App’x 159, 162 (3d
Cir. 2008) (discussing 28 U.S.C. § 1915A(b)).

                                                   3
confinement on April 12, 2018, amounted to cruel and unusual punishment in violation of his

Eighth Amendment right to be free of cruel and unusual punishment, and that one Jane Doe

Defendant denied him medical treatment in violation of the Eighth Amendment.

       Turning first to Plaintiff’s medical claim, Plaintiff alleges that he was denied medical care

in violation of the Eighth Amendment when he was told that he would have to wait and see what

happens in relation to his claims of back pain and a headache. In order to state a claim for relief

as to a denial of medical care under the Eighth Amendment, a plaintiff must plead facts sufficient

to show that jail officials acted with “deliberate indifference to [his] serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976); see also King v. Cnty. of Gloucester, 302 F. App’x

92, 97 (3d Cir. 2008). There are two components to such a claim –that the plaintiff suffered from

a sufficiently serious medical need, and that the Defendant acted with deliberate indifference in

regard to that need. King, 302 F. App’x at 97. Deliberate indifference requires more than merely

inadequate medical treatment or negligence – instead it requires that the defendant “knew of a

substantial risk of serious harm – which may be inferred if the risk was obvious – and failed to act

despite that knowledge.” Id.; see also Farmer v. Brennan, 511 U.S. 825, 842 (1994). In his

complaint, Plaintiff presents very little information as to his medical claim – he states only that he

had back pain and a headache, that he told an unspecified Jane Doe Defendant of his pain, and was

told he’d have to “wait and see what happens” as the jail could not do anything regarding his

complaints. Even if this Court were to assume that his vague allegations of ongoing back and hip

pain present a sufficiently serious medical need, Plaintiff has failed to allege facts indicative of a

deliberate indifference on the part of the Jane Doe Defendant. Nothing Plaintiff alleges indicates

an obvious injury or that the Jane Doe knew of, or could be inferred to have been aware of, any

serious risk of harm to Plaintiff. Plaintiff has thus not pled fact sufficient to allow an inference of



                                                  4
deliberate indifference on the part of the only Defendant named in regard to his medical claim –

the Jane Doe Defendant – and his deliberate indifference claim is therefore dismissed without

prejudice for failure to state a claim for which relief may be granted.

       In his final claim, Plaintiff alleges Defendants placed him in conditions of confinement

which amounted to cruel and unusual punishment when he was forced to spend the better part of

a single day in the jail’s gym with thirty other inmates without blankets or warm clothing. The

Constitution does not mandate that convicted inmates must be housed in comfortable prisons, and

thus “only those deprivations denying ‘the minimal civilized measure of life’s necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S.

294, 298 (1991) (internal citations omitted, quoting Rhodes v. Chapman, 452 U.S 337 (1981)); see

also Watson v. Secretary Penn. Dep’t of Corr., 567 F. App’x 75, 79 (3d Cir. 2014). To plead a

viable Eighth Amendment conditions of confinement claim, a plaintiff must plead both an

objective element, that the conditions under which he was housed denied him these minimal

measures of life’s necessities, and a subjective component, that the defendants acted with a

deliberate indifference to those conditions by acting with a reckless disregard of a known risk of

harm. Wilson, 501 U.S. at 298-303; Farmer, 511 U.S. at 835; Watson, 567 F. App’x at 79; Stokes

v. Lanigan, No. 12-1478, 2012 WL 4662487, at *3 (D.N.J. Oct. 2, 2012).

       In his complaint, Plaintiff alleges that he was forced to spend less than a single day in the

gym of the Bergen County Jail with thirty other inmates rather than in his cell. Plaintiff alleges

that this occurred between nine o’clock in the morning until just after eleven o’clock at night – a

period of fourteen hours. During this time, Plaintiff was given several meals and had access to a

bathroom albeit an allegedly dirty one. Given the brief nature of this event, this Plaintiff has not

alleged that the conditions in the gym were so severe that they denied him the minimal civilized



                                                 5
measure of life’s necessities under these circumstances, and Plaintiff’s claim is therefore

insufficient to support an Eighth Amendment conditions of confinement claim. Plaintiff’s claim

is therefore dismissed without prejudice for failure to state a claim for which relief may be granted.

Because both of Plaintiff’s claims are to be dismissed, Plaintiff’s complaint shall be dismissed

without prejudice in its entirety.

       Given the nature of Plaintiff’s allegations, the Court is concerned that any attempted

amendment would be futile. However, as Plaintiff has not had an opportunity to address the

deficiencies noted above, the Court will provide Plaintiff with an opportunity to file an amended

complaint.

III. CONCLUSION

       For the reasons stated above, Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE in its entirety for failure to state a claim for which relief may be granted. Plaintiff is

granted leave to file an amended complaint addressing the deficiencies noted above. If Plaintiff

fails to file and amended complaint within forty-five (45) days, then this matter will be dismissed

with prejudice. An appropriate Order follows.



                                                      s/ John Michael Vazquez
                                                      Hon. John Michael Vazquez,
                                                      United States District Judge
Date: 5/21/19




                                                  6
